COBEY, J.
I concur. In deciding whether the comprehensive language in the deed from the Colodnys to the State of California of February 23, 1949, to the effect that the grantors conveyed “any and all abuttor’s rights of access” appurtenant to the grantors’ remaining property in and to the Ventura Expressway,1 shall be given full and literal effect *187and that such language thereby transferred to the State the right of indirect access to said expressway via Lewis Road (which this corner parcel so conveyed also abutted), one must consider not merely this deed but also the other relevant parts of the entire transaction by which the State of California in 1949 acquired access rights to that State highway in the area involved. I refer to certain language in the July 26, 1949 deed from the State to the Colodnys and to the status of Lewis Road under the freeway agreement of September 20, 1949, between the State and the County of Los Angeles.
To me the language of the exception and reservation in the just-mentioned July 1949 deed conveying from the State to the Colodnys certain abutting property lying immediately south of the land conveyed in the above mentioned February deed is extremely pertinent. What is here excepted and reserved by the State is access “over and across the Northerly and Northwesterly lines thereof. ’ ’ This access by its direction is impliedly only to the Ventura Expressway and does not include lateral access westerly from such property to Lewis Road.
Furthermore, this exception and reservation explicitly states that its purpose is to cut off any easement of access arising from the fact that some of the property conveyed “abuts upon a public highway.” Actually the corner parcel conveyed abutted upon two public highways, namely, the Ventura Expressway and Lewis Road. But, as just stated, by direction the access so excepted and reserved was impliedly only to the expressway and did not cover access to the expressway via Lewis Road.
Accordingly, if it is assumed arguendo that the State acquired all access rights from the property to the expressway by the February deed, it did not retain them under the July deed’s exception and reservation. The statutory requirement of interpretation of this deed in favor of the State (Civ. Code, § 1069) does not compel a contrary conclusion.
Moreover, the State did not give effect to the access rights here in issue, in the September freeway agreement. As shown on one of the maps, approved by the State on June 3, 1949, which is a part of the agreement between the State and the County of Los Angeles, Lewis Road then was to connect to the Ventura Expressway on either side of it, which it apparently did until the present State highway acquisition proceedings were commenced.
*188Standing alone, the February deed conveyed all access rights—both direct access and indirect access via Lewis Road. But this deed did not stand alone. The other parts of the acquisition of the access rights transaction on the part of the State were the June deed and the September freeway agreement. The latter leaves the access of Lewis Road to the expressway open, and the former impliedly excepts and reserves, by geographical direction and by language, only direct access to the freeway and not, as well, indirect access by means of Lewis Road.
Taken together (see Civ. Code, §§ 1066, 1642, 1647) with Streets and Highways Code section 23.5 which provided in 19492 that a “freeway” could mean either a highway with no right of access from abutting land or one with limited and restricted access from such lands, the three documents conflict on the point at issue here—whether the State in 1949 acquired access rights from the property to the expressway via Lewis Road. A latent or extrinsic ambiguity was thereby created. (Cf. Lathrop v. Gauger (1954) 127 Cal.App.2d 754, 761-762 [274 P.2d 730].) Since this evidence is entirely documentary this court is not bound by the interpretation of these documents made by the trial court. (Parsons v. Bristol Development Co. (1965) 62 Cal.2d 861, 865-866 [44 Cal.Rptr. 767, 402 P.2d 839].)
However, under the circumstances noted, I agree with the trial court’s interpretation of these documents and, accordingly, I concur in the decision of the court.
Appellant’s petition for a rehearing was denied February 20, 1967, and the opinion was modified to read as printed above.

It is true, as the State contends, that the basic differentiation between a freeway and an expressway of no access on the one hand as opposed to limited access on the other, was not established by statute until 1959 by the addition of Streets and Highways Code section 257. However, in this opinion the meanings set forth in that statute will be used to describe the 1949 situation for purposes of conciseness and clarity.


It still so provides.